DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant amended claims 11, 14, 16 and 17 which were rejected under 35 U.S.C. §112(b): 
Claim 11 previously rejected for lack of antecedent basis is now amended to depend from claim 10.
Claim 14 is now amended to clarify that the cross-linking treatment causes a relative cross-linking between the opposite sides claimed.
Claims 16 and 17 previously rejected for lack of antecedent basis are now amended to depend from claim 15. Applicant Arguments/Remarks 8/30/2022 pp. 6-7).

As a result of these amendments, the previous rejections under 35 U.S.C. § 112(b) are withdrawn.

Applicant amended claim 1 so that it now recites the method of injecting molding material is: “...for forming the one or more impeller elements” into the mold and that the molding material flows radially with respect to the axis of rotation of the rotor into “and within” each of the one or more volumes.  (Applicant Arguments/Remarks 8/30/2022 pp. 7-9).
This amendment clarifies that the molding material flows within the defined one or more volumes and, therefore, new grounds of rejection are provided. 
Applicant has also added new claim 23.

Applicant argues that the Schumacher (US 2013/0177409 equivalent to EP2407186 from IDS 1/20/2021) reference is silent as to flow direction of the injection molding material and that while it teaches that the fibers are mixed into the injection molding material, they are not necessarily oriented. Thus, Schumacher teaches away from the examiner’s assumption regarding the flow direction of the molding material as recited in claim 1 (Applicant Arguments/Remarks 8/30/2022 pp. 9-10).
.
	Examiner answers that while in at least one possible embodiment reinforcing fibers need not necessarily be oriented when being inserted during injection molding (paragraph [0129]), however, Schumacher further discloses in another embodiment that the fibers are oriented according to a preferential direction or at least disposed parallel to each other (paragraph [0079]). 	Moreover, as to applicant’s argument that Schumacher teaches away from the examiners assumption as to claim 1 and its recitation of a radial flow direction, examiner answers that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Schumacher is a secondary reference that teaches the orientations of fibers and not necessarily a flow direction of the fibers.

Applicant argues that the secondary references Moeller (US 2015/0184760) and Jackson (US 3,676,258) do not teach the injecting step of claim 1 and do not teach any impeller elements nor the radial flow directions of molding material (Applicant Arguments/Remarks 8/30/2022 pp. 10-11).
.
Examiner reiterates obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the dependent claims that are met by the secondary references of Moeller and Jackson regard the subjects of a rotor formed by an injection molding process (Moeller) while Jackson teaches fibers introduced into molding material goes into an apparatus having oversized overflow openings (Col. 4 ll. 57-60).
	As to the argument that neither Moeller or Jackson do not teach any impeller elements nor the radial flow directions of molding material, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toellner (US 2013/0204362A) of record, hereinafter referred to as Toellner '362, in view of Toellner (US 2013/0177432A) of record, hereinafter referred to as Toellner '432.
Regarding Claim 1, Toellner ‘362 teaches a method for producing a radially compressible and expandable rotor for a fluid pump (abs), the method comprising:
 providing a mold comprising one or more volumes (paragraphs [0026] [0034] rotor and/or the housing at least partly comprises a material which is modified in selected regions.... for forming one or more impeller elements of the rotor...; supporting structures/selected regions are ...made as struts), the one or more volumes extending radially with respect to an axis of rotation of the rotor (Fig. 4 paragraphs [0034] [0070] ...which extend within the impeller blade from a point close to the axis of rotation to a point remote from the axis of rotation...; supporting structures – 32, 33, 34 in the form of integrated struts arranged within the volume of the impeller blade – 29...); and  See Fig. 4  below: 
			
    PNG
    media_image1.png
    680
    611
    media_image1.png
    Greyscale

However, while Toellner ‘362 discloses the injecting of molding material for forming one or more impeller element into the mold (paragraphs [0030] [0042] ...selected regions can be produced by...injection molding processes...an impeller blade...is manufactured...by means of an injection molding process...), Toellner is silent that the molding material flows radially with respect to the axis of rotation of the rotor into and within each of the one or more volumes.
Toellner ‘432 also teaches a radially compressible and expandable rotor for a pump having at least one impeller blade (abs) and further teaches that the rotor has support structures or struts which are at least partially embedded in the material of the impeller blade (paragraphs [0009] [0010]) and further discloses that the molding material flows into and within each of the one or more volumes (paragraph [0021] struts are advantageously insert molded or are wetted by it in the liquid state) radially with respect to the axis of rotation of the rotor (Fig. 5 paragraph [0087] two rows of struts – 25, 26, 27 ...distributed circumferentially ...projected radially from hub...axis of rotation – 29) and into and within each of the one or more volumes (paragraph [0086] corresponding struts can also be embedded in it..).  See Fig. 5 below:
			
    PNG
    media_image2.png
    731
    490
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention modify the disclosure of Toellner ‘363 by incorporated Toellner ‘432 whereby a method for producing a radially compressible an expandable rotor providing a mold comprising one or more volumes for forming one or more impeller element extending radially with respect to an axis of rotation of the rotor	would also include that the injecting of molding material for forming one or more, impeller elements into the mold would be such that the molding material flows radially with respect to the axis of rotation of the rotor into and within each of the one or more volumes. This would be advantageous because the rotor can be designed hubless and the struts can extend radially outwardly up to the end of the impeller blade and leave the region close to the axis of rotation free – or as a single, spiral vane (paragraph [0016]).
 
Regarding Claim 2, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1 and Toellner ‘432 further discloses introducing reinforcement elements into the molding material for reinforcing the one or more impeller elements (paragraphs [0031]  element with tensile strength stabilizes the impeller), such that, as the molding material flows radially within the one or more volumes (paragraph [0031] corresponding element with tensile strength can extend either directly in the radial direction to axis of rotation in particular parallel or substantially parallel to the struts) , the reinforcement elements are entrained and oriented radially by a flow of the molding material (paragraphs [0021] [0035] struts insert molded or are wetted by material of the impeller blade body...; element with tensile strength molded onto the strut or onto the impeller blade..).

Regarding Claim 3, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 and Toellner ‘432 further discloses the reinforcement elements are fibers made of glass, carbon, or polycarbonate (paragraph [0112]).

	Regarding Claim 5, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 and Toellner ‘432 further discloses that the reinforcement elements comprise film strips (paragraph [0032] element with tensile strength can continue the contour of the impeller blade as a film). 

	Regarding Claim 7, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 and Toellner ‘362 further discloses the method wherein the reinforcement elements are disposed in a central plane of the one or more impeller elements (paragraph [0034] struts extend within the impeller blade from a point close to a point remote from the axis of rotation. See also [0070])

	Regarding Claim 8, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 and Toellner ‘432 further discloses the reinforcement elements are strand-like in shape (paragraph [0020] …struts can be formed as strand-like bodies…).
.
	Regarding Claim 10, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1, and Toellner ‘362 further discloses the mold comprising a second volume for forming the hub, the second volume extending along the axis of rotation (Fig. 2 paragraph [0053] rotor – 43 has a central hub – 18 to which impeller blades – 14-17 are fastened; …can be laid radially onto the hub – 18 indicating two separate volumes formed by the mold).

	Regarding Claim 11, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 10, and Toellner ‘362 further discloses the reinforcing elements or struts into the second volume (paragraph [0018] struts …can be plugged into the hub body as individual bodies or as a connected structure or pulled into a groove of the hub body to form the support structure of the impeller blades…) and flows along the axis of rotation of the rotor (paragraph [0019] …folding in…also easily possible with struts which extend into the hub body or run through the hub in one piece…)  and, 
	from the axis of rotation of the rotor, the molding material flows radially into the one or more volumes for forming the one or more impeller elements (paragraphs [0019] [0021] where the struts extend radially from a first axial spacing outside the hub to a second axial spacing…the struts are advantageously insert molded …or are wetted by it in the liquid state with subsequent hardening…).

	Regarding Claims 12 and 13, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1 and Toellner ‘362 further discloses the method further comprises, after the injecting, subjecting the rotor to a treatment which causes a different shrinkage of the molding material on a side of the one or more impeller elements (paragraph [0032] impeller blade body comprises a material hardenable or softenable by radiation)  loaded by fluid counter-pressure during operation than on an opposite side  See Figure 3 below. (paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner…– which encompasses comparative dimensional changes of the  one or more impeller elements (paragraph [0056] impeller blades are usually erected up to and into …expanded state ….as a consequence of the fluid counter-pressure….). and
	Moreover, Toellner ‘362 further teaches a shrinkable layer is applied to at least one of the one or more impeller elements on a side opposite (paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner…to a second side of the at least one of the one or more impeller elements (paragraph [0030] selected regions produced by injection molding processes in which layer grows on layer…) and exposed to a fluid counter-pressure during operation (paragraph [0056] impeller blades are usually erected up to and into …expanded state ….as a consequence of the fluid counter-pressure….) 
				
    PNG
    media_image3.png
    662
    490
    media_image3.png
    Greyscale


2.	Claim(s) 4, 14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toellner (US 2013/0204362) hereinafter referred to as '362 and Toellner (US 2013/0177432) hereinafter referred to as '432 both of record as applied to claim 2 above, and further in view of Schumacher (US 2013/0177409) of record.
	Regarding Claim 4, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2, but are silent as to the reinforcement elements comprising fabric portions.
	Schumacher, in the same field, teaches a rotor for a pump with impeller blades (abstract) with reinforcement elements (paragraph [0077]) comprising fabric portions (paragraph [0082] carbon spun fibres…textile structures) with fibers running longitudinally and transversely (paragraph [0082] multiaxial…structures).
	It would have been obvious to combine Toellner and Schumacher to incorporate the fabric portions of Schumacher with fibers running longitudinally and transversely applied to the reinforcement elements of the combination of Toellner ‘362 and Toellner ‘432 because these can be jointly processed with the other materials during the injection molding process to provide more strength (paragraphs [ [0077] [0079] [0081] reinforces it mechanically).

	Regarding Claim 14, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1, and while Toellner ‘362  the impeller blade material is disclosed as being a radiation-cross linkable rubber as an example (paragraph [0071])  and that there is a selective hardening and softening of regions of the one or more impeller elements(paragraphs [0032] [0033] simple embodiment is provided by the invention in that selected regions of the impeller blade body …are selectively hardened as supporting structures or other regions are softened ;…corresponding radiation sources …focused to treat the region to be hardened accordingly in a selective and delineable manner, there is no teaching of a specific cross-linking treatment.
	Schumacher teaches that, in the formation of the blades some materials can be elastic (paragraph [0023]) and also highly or partially crosslinked and mixed in with various polymer blends (paragraphs [0032]- [0034] [0057-[0058] with a high degree of strength and elasticity) and subjecting the rotor to a treatment which causes a cross-linking of the material (paragraph [0075] mixing in of fillers and crosslinking agents with thermoplastic materials with subsequent vulcanization in heated moulds) 
	on a side of the one or more impeller elements loaded by a fluid counter-pressure during operation paragraphs [0023] [0034]  [0078] rotor can be configured to consist of a first elastic material and this first material can also be provided by the production method crosslinking processes… crosslinked elastomers have the advantage of rubber-elastic properties as a soft phase) ) than on an opposite side of the one or more impeller elements (paragraphs [0098] [0158] pressure side is the side which operates counter to the fluid pressure;…blade is compressed in one direction and stabilizes in the opposite direction). See also 35 U.S.C. § 112(b) rejection above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the Toellner ‘363/Toellner ‘432 combination where Toellner ‘363 teaches selective hardening and softening (paragraphs [0032] [0033]) to incorporate Schumacher whereby  the molding material is treated by cross-linking to create a rubber elastic property to cause a cross-linking in the selective region of Toellner including a side of the impeller elements loaded during operation by counter-pressure. 	
This would be advantageous because as a result the elasticity of the blades and hub and material are such that the corresponding deformation from fluid counter-pressure is reversible. The deformation travel and the force-free, relaxed position are advantageously dimensioned such that the material can stretch as far as possible over the total travel along a hysteresis-free stress curve (paragraph [0124]).

	Regarding Claim 18, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1 and while Toellner ‘362 discloses a radially compressible and expandable rotor with impeller blades (abstract), and that the supporting structures/selected regions as made as struts extend from the impeller blade from a point close to the axis of rotation to a point remote from the axis of rotation (paragraph [0034]), it is silent about the radial flow of the material.
	However, Schumacher in the same field teaches that reinforcing fibres are mixed in during production of the rotor with the injection moulding material (paragraph [0129] and that these reinforcing fibres are “radially extending” (Fig. 3 paragraphs [[0126 [0127] reinforcing fibres – 25 which extend approximately radially, viewed from the axis of rotation of the hub – 13a).
	Therefore, it is obvious that this extending of the reinforcing fibres which are mixed during production are indicative of the injection molding material flowing radially within the one or more volumes from a region disposed closest or from a region furthest away from the axis of rotation. See Fig. 3 below. The advantage is that these distributed reinforcing fibres cause the material to become anisotropic in its mechanical properties (paragraph [0078]).
				
    PNG
    media_image4.png
    573
    882
    media_image4.png
    Greyscale

	Regarding Claims 19, 20 and 21, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1 but does not disclose that the molding material is introduced in two successive phases with different injection directions
	However, Schumacher does disclose that multicomponent injection is possible in the manufacturing of a rotor for a pump with impeller blades (paragraph [0045]) and this would necessitate that the molding material is introduced in two successive phases in different injection directions. 
	Moreover, the presence of different injection points and that the mold includes two different injection openings would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate different injection points and openings along with the multicomponent injection for the purpose of combining additional injection molding materials with the first material for improvements such as reinforcing structures (paragraph [0046]).

	Regarding Claim 22, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 1 and while Toellner ‘362 discloses that the impeller blades substantially comprise a deformable and elastic material it is silent as to whether these materials are plastic.
	Schumacher discloses that the molding material includes plastics (paragraphs [0045] [0145] thermoplastic elastomers used in injection molding; plastic material rotor).
	One would be motivated because high elasticity of the material is required for the blades to move between a compressed position and an expanded, radially deployed position (paragraph [0006]).

3.	Claims 9, 15-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toellner (US 2013/0204362) hereinafter referred to as '362 and Toellner (US 2013/0177432) hereinafter referred to as '432 both of record as applied to claim 2 above, and further in view of Moeller (US 2015/0184760) of record.
	Regarding Claim 9, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 but do not disclose the diameter of the reinforcement elements.
	Moeller teaches an injection-compression molded rotor with fluid conveying features (abstract, paragraph [0007]) whereby the rotor is formed of a polymer filled with carbon fiber uniformly distributed (paragraph [0056]). These carbon fibers have a diameter of 6 microns to 8 microns (e.g. 7 microns) which is within the range of a diameter of the reinforcement elements less than 40 µm. 
	It would have been obvious to combine Toellner with Moeller whereby the reinforcing elements included carbon fibers having a diameter of 6 – 8 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toellner to combine with Moeller whereby the diameter of the reinforcement elements is less than 40 µm because this contributes advantageously to a rotor that has a more uniform (homogenous) structure and substantially free of resin flow lines (paragraph [0056]).

	Regarding Claim 15, the combination of Toellner ‘362 and Toellner ‘432 disclose all the limitations of claim 2 but do not discuss overflow openings.
	Moeller teaches a rotor formed by an injection- compression molding process (paragraph [0073]) with one or more volumes (paragraph [0076] cavity – 226) which include overflow openings configured to enable uninterrupted flow of the molding material radially within the one or more volumes (Fig. 6C paragraph [0076] excess material exits the cavity – 226 through symmetrical overflow ports – 230 in the stationary die – 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toellner to combine Moeller whereby a method for producing a radially compressible and expandable rotor for a fluid pump also comprises one or more volumes which include overflow openings. This is advantageous because this promotes a uniform flow of resin within the cavity and a more homogenous structure (paragraphs [0023] [0076]).

	Regarding Claim 16, the combination of Toellner ‘362, Toellner ‘432 and Moeller disclose all the limitations of claim 15 and Moeller further discloses that after the molding material solidifies, removing parts of the injection molding material that have exited the mold via the overflow openings (Fig. 6C paragraph [0076] excess material exits the cavity – 226 through…overflow ports – 230).
Regarding Claim 23, the combination of Toellner ‘362, Toellner ‘432 and Moeller disclose all the limitations of claim 15 and Moeller further discloses the overflow openings are disposed at radially extending edges of the one or more impeller elements (Fig. 6C paragraph [0076] ...stationary die – 210 includes four overflow ports – 230 spaced equally in a radial array...) such that molding material flows out of the mold axially through the overflow openings See Fig. 6C below:
		
    PNG
    media_image5.png
    1010
    662
    media_image5.png
    Greyscale


4. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toellner (US 2013/0204362) hereinafter referred to as '362 and Toellner (US 2013/0177432) hereinafter referred to as '432 and Moeller (US 2015/0184760) all of record as applied to claim 15 above, and further in view of Jackson (US 3,676,258).
	Regarding Claim 17, the combination of Toellner ‘362, Toellner ‘432 and Moeller disclose all the limitations of claim 15, and while Toellner ‘362 discloses introducing reinforcement elements into the molding material for reinforcing the one or more impeller elements (paragraph [0055]), however, Moeller is silent as to the overflow openings being sized such that the reinforcement elements cannot exit the mold via the overflow openings.
	Jackson teaches an apparatus for producing fiber glass articles by pulling a plurality of fiber glass strands along a production line with an uncured resin in a tubular shape (abstract). The fiber glass is for reinforcement and to provide flexural and torsional strength (Col. 1 ll. 31-37). As part of the process, these reinforcement elements which are introduced into the molding material (abstract) have overflow openings that are sized such that the reinforcement elements cannot exit the mold via the overflow openings (Fig. 3 Col. 4 ll. 24-26 metering apertures – 60; Col. 4 ll. 57-60 size of the openings or apertures – 60 can be varied depending upon the size of the strands for removing excess amounts of resin from the strand and causing it to drop back into the container – 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Toellner and Moeller to incorporate Jackson whereby along with the limitation of the reinforcement elements introduced into the molding material used for reinforcing the one or more impeller elements with overflow openings  would have the overflow openings to be sized such that the reinforcement elements cannot exit the mold via these openings.
This would be an advantage because this is a factor in thoroughly impregnating and saturating the resin (Col. ll. 42-44) and the size of the apertures effects a predetermined resistance resulting in a predetermined tension (Col. 4 ll. 50-53). The excess amount of resin drops back into the container as described above (Col. 4 ll. 57-60).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742